DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-3, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a portable sensing apparatus comprising a flexible sensor comprising a pair of contact layers including an inner-contact layer and an outer-contact layer, the inner-contact layer formed from a first material having a greater elasticity than a second material forming the outer-contact layer; a pair of diffusion layers disposed between the pair of contact layers, the pair of diffusion layers including an inner-diffusion layer and an outer-diffusion layer, the inner- diffusion layer having a greater elasticity than the outer-diffusion layer; and a sensing layer disposed between the pair of diffusion layers. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 05/13/2020.
The best prior art of record: Hammer et al. (U.S. Pat. No. 10,729,067) teaches a biomass impact sensor comprising a conformal casing formed by a resin mass, a first portion of encasement having a first degree of stiffness and a second portion of encasement having a second degree of stiffness greater than the first degree of stiffness, a first mat provided with a greater degree of stiffness than that of a second mat to facilitate the transmission of impact forces, and a pressure sensitive film layer; but does not teach that the inner-contact layer formed from a first material having a greater elasticity than a second material forming the outer-contact layer. Shih (U.S. Pat. No. 11,131,589) teaches a sensor comprising a coupling agent having a bulk modulus greater than that for the filler material; but does not teach that the inner-contact layer formed from a first material having a greater elasticity than a second material forming the outer-contact layer.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-3, 5-20, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 05/13/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tran M. Tran/Examiner, Art Unit 2855